Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    September 02, 2015

The Court of Appeals hereby passes the following order:

A16E0003. IN THE INTEREST OF J. T., E. T., AND L. T., CHILDREN.

       In this termination of parental rights action, the father of three minor children
has filed a “Motion for Leave to File an Out of Time Discretionary Appeal” from the
trial court’s denial of his motion for new trial. He asserts that his trial counsel did not
receive “a copy of said Order until well after the time for a discretionary appeal had
elapsed.”
       When a trial court fails to timely provide an order to an aggrieved party, the
remedy is for that party to file a motion to have the order vacated and re-entered to
begin a new time for filing an appeal. See Cambron v. Canal Ins. Co., 246 Ga. 147,
148 (1) (269 SE2d 426) (1980). Such a motion is authorized by OCGA § 9-11-60 (g).
See id.; Crawford v. Kroger Co., 183 Ga. App. 836 (360 SE2d 274) (1987). And
because it is not made pursuant to OCGA § 9-11-60 (d), no application for
discretionary appeal is required to appeal a trial court’s order denying such a motion.
See id. Accordingly, the father’s motion in this court requesting leave to file an out-
of-time discretionary application is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               09/02/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.